Title: To Benjamin Franklin from Charles-François-Hyacinthe Esmangart, 6 November 1783
From: Esmangart, Charles-François-Hyacinthe
To: Franklin, Benjamin


          
            Monsieur
            A Paris le 6. 9bre. 1783.
          
          Ce n’est que depuis peu de jours que la lettre que vous m’avés fait lhonneur de m’écrire le 8. 8bre. m’est parvenue. Dès Sa réception j’ai pris, Monsieur, Sur le compte du nommé John Hammon, les éclaircissements que vous desiriés. L’Amérique n’est point la patrie de ce Matelot. Il est né en Irlande; mais en 1773 il S’est rendu à Philadelphie et a passé Successivement dans plusieurs Isles. Il prétend que, Sur la fin de la derniere guerre, il a êté pris par les Anglois et envoyé au Havre pour y être échangé; mais qu’il a perdu Ses papiers, S’est égaré en route, et n’a pu obtenir Son renvoi. Vous trouverés peutêtre, Monsieur, que cette partie de Sa déclaration laisse quelque chose de louche et de peu Satisfaisant. Aureste cet homme a êté trouvé Sans passeport et mendiant. On l’a arrêté et il a êté conduit dans la maison de force de Beaulieu près Caen. Depuis le 13 Juillet que cet homme y est détenu, personne ne l’a réclamé; mais je dois, Monsieur, vous prévenir qu’il S’y est toujours bien conduit. Il paroit qu’il est d’un caractére doux et tranquile, et il Seroit à desirer que l’on lui procurât les moyens de Se livrer à Son premier état. Son desir Seroit de retourner dans le Sein des Etats unis, et Si vous avés la bonté de vous intéresser à son Sort, et de lui procurer les moyens de Se rendre à l’Orient ou dans un autre port de mer, je lui ferai rendre l’usage de la liberté, et il recevra un passeport pour qu’il puisse Se rendre à sa destination Sans être inquiétté.
          Je Suis avec respect Monsieur Votre très humble et très obéissant Serviteur./.
          
            Esmangart
            M. Franklin
          
         
          Notation: Esmangare 6 Nov. 1783.
        